Citation Nr: 1425649	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder and/or depression, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for left leg injury residuals, other than scar.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an increased rating for a left leg scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The evidence does not reflect a currently diagnosed acquired psychiatric disorder.

2.  The evidence relates the post-service diagnosis of complex regional pain syndrome to the Veteran's in-service left leg injury. 

3.  The evidence does not reflect a currently diagnosed left ankle disability.

4.  The Veteran's left leg scar is manifested by pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for a left leg complex regional pain syndrome have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an increased rating for a left leg scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118a, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  October 2008, June 2009, and August 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not report for a fee-based examination scheduled for November 2008 or for VA general medical and VA psychiatric examinations scheduled in February 2011.  Because these examinations were scheduled in conjunction with original claims for service connection, those claims will thus be decided based on the evidence of record.  38 C.F.R. § 3.655 (2013).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.




Acquired Psychiatric Disorder

The Veteran's service treatment records do not reflect psychiatric symptomatology or a diagnosed psychiatric disability.  In his April 2004 report of medical history, the Veteran denied depression or excessive worry, or nervous trouble.  The June 2004 Report of Medical Examination noted normal psychiatric findings.  Although the Veteran was being medically separated from service, this report found that the Veteran was no longer qualified for service based on the significant or disqualifying defects of left leg weakness.

Similarly, the post-service evidence does not establish that an acquired psychiatric disability has been diagnosed.  Although post-service VA treatment records dated in September 2005 and April 2007 reflect positive screens for PTSD, a July 2009 Formal Finding indicated that the Veteran did not respond to the RO's request for specific information related to his claimed PTSD stressor events; accordingly, a submission to the Joint Service Records Research Center (JSRRC) could not be completed.  Although the Veteran later submitted an October 2009 stressor statement recalling an event where the Veteran and his convoy encountered two enemy civilians trying to steal fuel from the pipeline, this statement similarly did not provide sufficient detail as to date or location such that the RO could submit the Veteran's claimed stressor to the JSRRC.  

Further, although a November 2005 record noted that the Veteran had multiple symptoms consistent with PTSD such as feeling depressed, mood swing, short temper, and difficulty focusing/concentrating, this record was completed by a registered nurse and does not constitute a sufficient diagnosis made in conjunction with the criteria of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Finally, although the Veteran completed an online PTSD screening in August 2009, answering "yes" to almost every question based on the PTSD criteria and possible PTSD symptoms, this also does not constitute a diagnosis that confirms to the DSM-IV.  The record is without the benefit of any clinical findings that could have been made at the February 2011 VA psychiatric examination, as the Veteran did not report for it and has not indicated that he had good cause for missing the examination.  38 C.F.R. § 3.655.

With respect to the Veteran's claim for depression, September 2005 and April 2007 VA records reflect positive screens for depression, but no actual diagnosis of depression is of record.  An April 2007 VA record noted that the Veteran reported being depressed because he could not find a job when he separated from service, wherein he endorsed mood swings, insomnia, self-isolation, short temper, difficulty focusing, and noted use of both alcohol and marijuana to self-medicate his depression.  But again, the record is without the benefit of any clinical findings that could have been made at the February 2011 VA psychiatric examination, as the Veteran did not report for it and has not indicated that he had good cause for missing the examination.  38 C.F.R. § 3.655.

Ultimately, although the Veteran's reported symptoms are acknowledged, the record does not reflect a currently diagnosed acquired psychiatric disability.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg Injury Residuals

Based on the evidence of record, the Board finds that service connection for a left leg injury residual disability is warranted.  The Veteran's service treatment records reflect that he sustained a significant left leg injury as a result of a 2003 incident wherein a fuel supply mechanism exploded and caused a gunshot-like wound to his medial left leg.  Service connection is already in effect for the scar resulting from this incident, measuring 22 centimeters by 2 centimeters as noted at the March 2006 fee-based VA examination.  

The April 2004 Medical Board narrative summary indicated that the Veteran had left lower leg pain secondary to an in-service injury, which had required  immediate surgery to repair the break in the skin, and two follow-up surgeries in Spain to eliminate infection that had occurred a result of the healing process.  The diagnosis was chronic distal leg pain secondary to injury and status post incision and drainage times two.  The impact on the Veteran's ability to return to full duty was characterized as moderately severe, and the prognosis poor for further improvement.  

The July 2004 Physical Evaluation Board proceedings document noted that the Veteran had chronic left distal leg pain and concluded that the Veteran's medical condition prevented him from returning to duty; on that basis, he was medically discharged from service.  

After service, a September 2005 VA treatment record noted that the Veteran sustained a shrapnel injury to his left lower leg as he was working as a bulk fueler.  Surgery in Kuwait removed the shrapnel; two other surgeries in Spain were incision and drainage procedures.  An October 2005 VA record noted the Veteran's current symptoms included left leg weakness and constant pain; the assessment was history of left leg injury now with constant pain and weakness.  Finally, a November 2005 VA treatment record completed by an attending physician found that the Veteran's primary problem was chronic leg pain after a traumatic wound, making for a likely diagnosis of complex regional pain syndrome.  The attending physician noted that the Veteran was "[service-connected] for this problem."  Finally, private treatment records dated in August 2007 reflect the Veteran's report of constant pain in his lower left leg, difficulty walking or standing, interference with ambulation, interference with sleep, and consistent use of painkillers to self-medicate and sleep.

In sum, the Board finds that the 2003 left leg injury the Veteran sustained while serving in Kuwait resulted in a left leg disability (separate from his service-connected scar) that is most appropriately framed as complex regional pain syndrome.  Although the Veteran failed to report for his 2008 and 2011 scheduled VA examinations, it is clear that the symptomatology the Veteran experienced during service, especially the left leg weakness documented in the 2004 Physical Evaluation Board report, is part of the same ongoing symptomatology as that documented in the October 2005 VA treatment record, and originated with the 2003 injury.  For these reasons, service connection for residuals of a left leg injury other than scar, specifically complex regional pain syndrome, is warranted.

Left Ankle Disability

Review of the record does not reflect that the Veteran has a currently diagnosed left ankle disability.  The Veteran's service treatment records document his 2003 left leg injury, but no left ankle disability is shown therein, to include at the 2004 service separation examination.  Although a September 2005 VA treatment record noted that the Veteran continued to have constant pain in his left leg, and swelling in left leg and ankle, reports of symptoms are insufficient to establish that a currently diagnosed disability exists.  Indeed, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  An October 2005 VA X-ray showed a normal left ankle; a March 2007 VA record noted normal ankle range of motion on examination.  The Veteran failed to report for his 2008 and 2011 scheduled VA examinations; thus, the record is without the benefit of any relevant clinical findings or a potential left ankle diagnosis.  Without such a diagnosis, the claim for service connection fails.  Accordingly, service connection for a left ankle disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim was received on October 13, 2008, and the Veteran has not requested consideration under the revised regulations, the regulations as amended are not applicable.

The Veteran's left leg scar is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Prior to the regulatory amendments, Diagnostic Code 7804 assigned a 10 percent rating for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  As the maximum 10 percent rating is currently assigned under Diagnostic Code 7804, assignment of greater than a 10 percent rating under Diagnostic Code 7804 is not warranted. 

Consideration has also been given to whether the Veteran's left leg scar would warrant greater than a 10 percent rating under alternate diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7800 is not for application as it contemplated scars on the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Code 7801 contemplated scars that are deep or cause limited motion; the March 2007 record noted that the scar was long, but did not indicate that it was deep or resulted in limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  The last measurements made of the Veteran's scar, in March 2006, reflected that the scar measured 22 centimeters long by 2 centimeters wide.  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating; however, the record dated during the appeal period does not reflect that the Veteran's scar was unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Finally, Diagnostic Code 7805 is not for application as it contemplates scars that result in limitation of function of the affected part; the evidence dated during the appeal period did not establish functional impairment as a result of the scar.  Accordingly, greater than a 10 percent rating is not warranted based on alternative diagnostic codes.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of scars, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's left leg scar; various characteristics that would warrant higher ratings were not found on examination during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the Veteran's claim for an increased rating for his left leg scar.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for residuals of a left leg injury other than scar, specifically complex regional pain syndrome, is granted.

Service connection for a left ankle disability is denied.

An increased rating for a left leg scar is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


